Plaintiff’s claims that defendant burglar alarm company installed a different alarm system and a different number of sensors than provided in the parties’ contract, and failed to determine that the alarm had been tripped by burglars rather than birds, are barred by the exculpatory clause in the contract (see Sue & Sam Mfg. Co. v United Protective Alarm Sys., 119 AD2d 664 [1986]; Nuri Farhardi, Inc. v Albany Ins. Co., 137 AD2d 429 [1988]). Plaintiff does not allege such gross negligence as would avoid the exculpatory clause (cf. Hartford Ins. Co. v Holmes Protection Group, 250 AD2d 526, 527-528 [1998]). Concur—Lippman, P.J., Andrias, Williams and McGuire, JJ.